In the

       United States Court of Appeals
                  For the Seventh Circuit
Nos. 16‐2291 & 16‐3390

ANTHONY ROBINSON ,                               Plaintiff‐Appellant/
                                                     Cross‐Appellee,
and 

TIMOTHY SPANGLER,                                Plaintiff‐Appellant,

                                  v.


ALFRED PERALES,                                 Defendant‐Appellee/
                                                   Cross‐Appellant,
and 

BOARD OF TRUSTEES OF THE 
UNIVERSITY OF ILLINOIS, et al.,               Defendants‐Appellees.



         Appeals from the United States District Court for the 
            Northern District of Illinois, Eastern Division.
          No. 1:13‐cv‐04859 — Harry D. Leinenweber, Judge. 



       ARGUED JANUARY 5, 2018 — DECIDED JULY 2, 2018
2                                           Nos. 16‐2291 & 16‐3390

    Before KANNE, ROVNER, and HAMILTON, Circuit Judges.
    ROVNER,  Circuit  Judge.    Anthony  Robinson  and  Timothy
Spangler, police officers employed by the University of Illinois
at Chicago Police Department (“Department”), brought claims
against the University of Illinois Board of Trustees and four
individuals  for  race‐based  discrimination,  harassment  and
retaliation.  The  district  court  disposed  of  all  but  one  of  the
claims through summary judgment. Robinson then prevailed
at trial on a claim for retaliation against his supervisor, Alfred
Perales, recovering nominal damages. The district court denied
Robinson’s motion for a new trial and to alter the judgment.
The court also declined to award attorneys’ fees to Robinson
and denied Perales’s motion for judgment as a matter of law.
Robinson, Spangler and Perales all appeal. We affirm in part
and vacate and remand in part.
                                     I.
    “Once a jury has spoken, reviewing the record as a whole,
‘the court must draw all reasonable inferences in favor of the
nonmoving party, and it may not make credibility determina‐
tions or weigh the evidence.’” Gracia v. SigmaTron Int’l, Inc., 842
F.3d  1010,  1018  (7th  Cir.  2016)  (quoting  Reeves  v.  Sanderson
Plumbing Prods., Inc., 530 U.S. 133, 150 (2000)). We discuss this
standard  more  fully  below  and  to  the  extent  that  we  are
considering the facts as found at trial, that is the standard we
employ.  The  appeal  also  challenges  the  grant  of  summary
judgment on two  counts, and for that purpose we  similarly
construe the facts in favor of the nonmoving parties, drawing
all reasonable inferences in their favor. 
Nos. 16‐2291 & 16‐3390                                                             3

    Robinson, who describes himself as biracial, began working
as an officer with the Department in 2008.1 Perales, a lieutenant
who is Hispanic, was his direct supervisor. Perales reported to
Division  Commander  Frank  Cappitelli  (who  is  white),  and
Cappitelli reported to Chief John Richardson (who is African‐
American). In late January 2012, Perales asked Robinson why
he did not shave his facial hair in compliance with the Depart‐
ment’s grooming policy. Robinson had brought in a doctor’s
note  seeking  an  exemption  from  the  shaving  requirement
because of a skin condition.2 The note was deemed inadequate
and Perales directed Robinson to visit the University’s Health
Services Department to obtain an exemption.
   In  mid‐February,  Robinson  met  with  Perales  again  to
discuss  the  shaving  issue.  Lieutenant  Eric  Hersey,  who  is
African‐American,  was  also  present  at  this  meeting.  Perales


1
    In  his  deposition,  Robinson  explained  that  his  father  is  black  and  his
mother is white. R. 61‐2, at 14.

2
     Robinson  has  a  form  of  folliculitis,  a  painful  and  disfiguring  skin
condition that “most often occurs in the beard and neck areas of black men
with tightly curled hair who shave.” The condition occurs when facial hair
penetrates the skin before leaving the hair follicle or when the hair leaves
the follicle and then curves back into the skin. The resulting inflammation
can lead to infections and scarring. “The best preventive treatment is to stop
shaving and allow the hair to grow. When the hairs are longer, they do not
curl  back  and  puncture  the  skin.”  See  https://www.merck
manuals.com/home/skin‐disorders/hair‐disorders/ingrown‐beard‐hairs 
(last  visited  June  26,  2018).  The  prevalence  of  the  condition  in  African‐
American men is reported to be between 45 and 85%. See Dermatologic
Conditions  in  Skin  of  Color:  Part  II,  https://www.
aafp.org/afp/2013/0615/p859.html (last visited June 26, 2018).
4                                        Nos. 16‐2291 & 16‐3390

decided  to  tell  Robinson  that  his  inquiry  into  the  shaving
requirement  was  not  racially  based  and  so  he  described  to
Robinson his past experiences with racism:
     [Robinson] came and sat at my desk and basically
     said that he felt that I was picking on him because of
     his  ethnicity,  that  he  was  African  American,  at
     which point I related to him, “Stop right there. Let
     me  tell  you  how  things  have  been  in  my  career.”
     And I related a story to him about how early on in
     my  career  I  was  approached  by  both  UIC  officers
     and Chicago police officers, and I refer to it as the
     “good‐old‐boy network,” and they used to tell me—
     and I used the N word, I used the word “nigger,”
     although it’s very offensive to me to even repeat it,
     I used it in the context to say that officers used to
     say, “We don’t back those N word—we don’t hang
     out with those guys, you shouldn’t do that.” 
     And  my  response  to  him,  and  I’m  speaking  to
     Officer  Robinson,  was  that  I  used  to  tell  them,
     meaning the UIC and CPD officers, that would use
     that type of language that I didn’t condone it, that I
     didn’t appreciate them talking like that around me.
     I considered myself to be a Hispanic, also a minor‐
     ity, and it was offensive to me then. So I then related
     to Officer Robinson, “So, please, Anthony, don’t put
     that moniker on me. That’s not what I’m about.”
Nos. 16‐2291 & 16‐3390                                                             5

R. 61‐4, at 103–04 (Deposition of Alfred Perales).3 In Robinson’s
version of this conversation, Perales recounted that Chicago
police officers used to say to him that “We don’t back n‐‐‐‐rs
up, you know, we don’t help n‐‐‐‐rs,” and Perales claimed that
he  told  those  officers,  “That’s  not  me.”  Tr.  at  65.  Robinson
denied that he was the person who raised the issue of racism,
instead  asserting  that  Perales  gave  this  speech  gratuitously
after Robinson asked why his doctor’s note was insufficient
proof of his condition.
    After the meeting, Lieutenant Hersey, who was shocked by
Perales’s  use  of  this  “ugly”  epithet,  told  Perales  that  it  was
inappropriate for a supervisor to use that word in that setting.
Hersey did not report the incident because he assumed that
Perales was in  “report‐writing mode,” where officers some‐
times have to repeat the exact words used by others in a report
or  in  a  conversation  with  a  state’s  attorney.  But  Hersey
believed that Perales, as a supervisor, should not have used
that word with a subordinate in this situation.
    Unfortunately, despite Perales’s denial that he was the kind
of  racist  who  used  the  word  “n‐‐‐‐r,”  Robinson  presented
evidence  that  Perales  was  that  kind  of  racist.  Several  weeks
after  the  February  discussion,  in  March  2012,  Perales  again


3
     We  include  this  highly  objectionable  word  once  because  it  is  the  slur
actually employed by Perales (he concedes his use of the word on this first
occasion), and because persons conducting research on case law relevant to
the use of this word in employment cases must be able to find applicable
precedent. We will hereafter use “n‐‐‐‐r” in every instance where the word
was  alleged  to  have  been  spoken,  and  we  will  use  the  euphemistic
“n‐word” where that is the actual term used by the parties. 
6                                       Nos. 16‐2291 & 16‐3390

called Robinson to his office. Robinson told Perales that he had
scheduled a doctor’s appointment, and then invited Perales to
look at the bumps and scars on his face caused by shaving.
Perales responded, “[O]h, yeah, I see it, it must be the n‐‐‐‐r in
you.” Another officer, Stephen Pawlik, who was standing in
the hallway, overheard Perales’s comment.
    Although Robinson did not complain about Perales’s first
use  of  this  slur,  in  mid‐March  he  submitted  a  grievance
through the Metropolitan Alliance of Police about the second
occurrence. He was then asked to file a sworn complaint as
part of the UICPD disciplinary process, and he did so on May
29, 2012. Internal Affairs completed its investigation into the
incident in June, and recommended a five‐day suspension for
Perales.  Chief  Richardson  instead  imposed  a  twenty‐day
suspension. 
    During the investigatory period and after Perales returned
from  his  suspension,  Robinson  noticed  that  Perales  was
subjecting him to a high level of scrutiny and following him
while  he  was  on  duty.  Spangler,  the  watch  commander  for
Robinson’s  shift,  and  Pawlik,  Robinson’s  frequent  patrol
partner, also noticed that Perales was keeping a closer watch
on  Robinson  than  he  was  on  other  officers.  Shortly  after
Robinson  filed  his  grievance,  Perales  and  Hersey  directed
Spangler to “go against” Robinson and Pawlik and “get some
shit on them and write them up.” They also told Spangler, who
had authority as a sergeant and commander of the third watch,
not  to  give  Robinson  and  Pawlik  anything  they  wanted  or
asked for such as time off or special assignments. Hersey said
that Spangler had to take action so that Perales would seem
uninvolved. Spangler replied that he would treat all officers
Nos. 16‐2291 & 16‐3390                                            7

the same, and he did not comply with the directive. Another
officer reported to Robinson that Perales told the officer that
Robinson and Pawlik needed to “watch [their] asses.” Robin‐
son  reported  this  remark  in  a  second  grievance  and  filed  a
complaint  with  Internal  Affairs  asserting  that  Perales  had
threatened him. Perales was found not to have engaged in any
wrongdoing but was ultimately reassigned to another division
where he was no longer Robinson’s direct supervisor. Accord‐
ing to Robinson, Perales was transferred to Internal Affairs, the
division  charged with investigating the kinds of complaints
that Robinson had lodged against Perales. In late 2012, Robin‐
son was passed over for a promotion to sergeant.
    After refusing to take action against Robinson and Pawlik,
Spangler received two unwarranted notices of infraction under
the disciplinary process, each of which put him in fear of losing
his job. The first notice was rescinded and, after Spangler filed
a  grievance  about  it,  Chief  Richardson  concluded  that  the
notice  of  infraction  was  unfounded.  The  Chief  also  decided
that the second notice was “not sustained.” Following these
incidents, Spangler was bumped out of his position as third
watch  commander  by  Cappitelli,  who  first  discussed  his
decision  with  Perales.  Spangler  filed  both  a  grievance  and
charge  of  retaliation  related  to  his  demotion  from  the  com‐
mand position on the third watch.
    Robinson and Spangler filed a nine‐count complaint against
Perales,  Hersey,  Cappitelli,  Richardson,  and  the  Board  of
Trustees of the University of Illinois. Robinson asserted claims
of racial harassment (Count I), racial discrimination (Count II),
and retaliation (Count III) against the Board under Title VII
and  against  the  individual  defendants  under  section  1981.
8                                         Nos. 16‐2291 & 16‐3390

Robinson also alleged violation of his equal protection rights
(Count IV) under section 1983 against the individual defen‐
dants. Spangler brought claims for retaliation (Count V) and
race discrimination (Count VI) against the Board under Title
VII and against the individual defendants under section 1981.
Spangler also asserted a violation of the equal protection clause
(Count VII) against the individual defendants under section
1983, and a claim under the Illinois Whistleblower Act (Count
VIII) against all the defendants. Finally, Robinson brought a
claim for retaliation under the Family and Medical Leave Act
(Count IX) against all defendants. The defendants moved for
summary judgment and the district court granted judgment in
favor  of  the  defendants  on  all  claims  except  for  Robinson’s
claim against Perales and the Board for retaliation. That claim
went to trial, where the jury found against Perales and in favor
of  the  Board,  awarding  Robinson  nominal  damages  of  one
dollar.  The  district  court  subsequently  denied  Robinson’s
motion for a new trial and to alter the judgment. The court also
declined  to  award  attorneys’  fees  to  Robinson  and  denied
Perales’s motion for judgment as a matter of law. Robinson,
Spangler and Perales all appeal. 
                                  II.
     On appeal, Robinson contends that the court erred when it
granted summary judgment in favor of the defendants on his
claim  for  discrimination  based  on  hostile  environment.
Robinson also asserts that the court erred during the trial when
it found that the Board could escape liability for the retaliation
committed by Perales. Robinson further argues that the jury
was provided with improper verdict forms and that the court
incorrectly  concluded  that  he  was  not  entitled  to  attorneys’
Nos. 16‐2291 & 16‐3390                                                   9

fees. Spangler challenges the district court’s grant of summary
judgment in favor of the defendants on his claim for retaliation.
Perales cross‐appeals in order to challenge the district court’s
refusal to grant him judgment as a matter of law on Robinson’s
retaliation claim.
                                      A.
     Robinson sued both Perales and the Board for retaliation.
The jury found against Perales but for the Board on this claim.
Robinson  argues  on  appeal  that,  because  Perales  was  a
supervisor, a finding of liability for Perales requires a finding
of liability against the Board, citing Volk v. Coler, 845 F.2d 1422
(7th Cir. 1988), in support. That case noted that an employer is
strictly  liable  for  harassment by supervisory personnel  who
have the power to hire, fire, or promote, and that an employer
is  liable  for  harassment  by  nonsupervisory  employees  only
when it has actual or constructive notice of the harassment. 845
F.2d  at  1436.  See  also  Vance  v.  Ball  State  Univ.,  646  F.3d  461,
469–70 (7th Cir. 2011), aff’d, 570 U.S. 421 (2013) (employers are
strictly liable for harassment inflicted by supervisors, where
supervisors are persons with power to directly affect the terms
and conditions of the plaintiff’s employment primarily through
the  authority  to  hire,  fire,  demote,  promote,  transfer,  or
discipline the employee, but employers can assert an affirma‐
tive defense when the harassment does not result in a tangible
employment action.).
   But Robinson did not request any instructions allowing the
jury to impute liability against Perales to the Board. There was
no instruction, for example, telling the jury how to decide if
Perales  met  the  definition  of  “supervisor.”  Nor  did  any
10                                        Nos. 16‐2291 & 16‐3390

instruction direct the jury to hold the Board liable if it found
against Perales and determined that Perales met the definition
of “supervisor.” Instead the jury was instructed to consider the
liability  of  each  defendant  separately.  Special  verdict  forms
were  presented  for  each  defendant,  asking  the  jury,  among
other things, whether Robinson proved by a preponderance of
the evidence that he suffered a materially adverse employment
action  by  each  defendant.  The  jury  answered  “yes”  to  that
question  on  the  verdict  form  for  Perales  and  “no”  on  the
verdict form for the Board. Robinson’s failure to present to the
jury this theory of strict liability for the employer amounts to
a waiver of the claim. Fox v. Hayes, 600 F.3d 819, 841–42 (7th
Cir. 2010) (plaintiff waived theory of liability on appeal where
the theory was not raised in the district court and the jury was
not instructed on it).
   If that failure to request appropriate jury instructions and
the  failure  to  object  to  the  instructions  and  verdict  forms
employed were not enough to constitute a waiver of this issue,
there is more. During deliberations, the jury sent out a note
asking about this very issue:
     THE COURT: All right. Here is the latest message I
     received  at  3:16:  “Judge  Leinenweber,  is  the  jury
     able to find for the Board of UIC but against defen‐
     dant Alfred Perales? Foreperson, … .” The answer is
     “yes.” Any objection if I say that?
     [COUNSEL  FOR  PLAINTIFF]:  Can  you  read  the
     question again, Judge?
Nos. 16‐2291 & 16‐3390                                            11

     THE COURT: “Is the jury able to find for the Board
     of UIC but against defendant Alfred Perales?”
     [COUNSEL FOR PLAINTIFF]: Yes.
     [COUNSEL  FOR  DEFENDANTS]:  I  think  that’s
     accurate.
     THE COURT: Pardon?
     [COUNSEL  FOR  DEFENDANTS]:  I  think  that  is
     accurate.
     THE COURT: Okay. I’ll say “yes.” Okay, Thank you.
R. 117, Tr. at 627. Counsel for Robinson expressly waived the
issue now raised by conceding during this exchange that the
jury  could  find  against  Perales  and  in  favor  of  the  Board.
United States v. Smith, 818 F.3d 299, 302 (7th Cir. 2016) (counsel
affirmatively waives any challenge to a court’s response to a
jury question when counsel indicates unmistakable approval
for the court’s proposed answer to the jury); United States ex rel.
Absher v. Momence Meadows Nursing Ctr., Inc., 764 F.3d 699, 712
(7th Cir. 2014) (a party waives any theory not presented to the
jury even if the theory is legally sound and supported by the
evidence at trial).
    Robinson  similarly  waived  the  challenge  he  raises  on
appeal to the special verdict forms. Robinson contends that the
special verdict forms were vague and improperly suggestive.
Robinson  did  not  raise  this  objection  on  the  record  in  the
district  court.  Although  he  asserts  that  he  did  not  have  an
adequate  opportunity  in  the  district  court  to  object  to  the
verdict forms, the record indicates that the court allowed both
sides adequate opportunities to object to the jury instructions
12                                                 Nos. 16‐2291 & 16‐3390

and verdict forms. MMG Financial Corp. v. Midwest Amusements
Park, LLC, 630 F.3d 651, 659 (7th Cir. 2011) (failing to object to
a  special  verdict  form  on  particular  grounds  waived  the
argument as to those grounds on appeal); Orix Credit All., Inc.
v. Taylor Mach. Works, Inc., 125 F.3d 468, 477–78 (7th Cir. 1997)
(same). In any case, there is nothing improper with the verdict
forms used. The form directed the jury to “[s]tate the amount
of Plaintiff’s actual damages: $ _______ (state the amount or, if
you  find  that  Plaintiff’s  damages  do  not  have  a  monetary
value,  write  in  the  nominal  amount  of  One  Dollar  ($1)).”
Nothing in this wording suggested that the plaintiff’s damages
did not, in fact, have a monetary value, as Robinson contends.4
                                          B.
    Robinson  also  challenges  the  district  court’s  grant  of
summary judgment in favor of the defendants on his claim for
discrimination based on a hostile environment. To succeed on
a claim for hostile environment, a plaintiff must demonstrate
that:  (1)  he  was  subject  to  unwelcome  harassment;  (2)  the
harassment was based on race (or another protected category);
(3) the harassment was severe  or pervasive to a  degree that


4
   Our finding that Robinson waived his objections to the jury instructions
and  verdict  form  should  not  be  construed  as  an  endorsement  of  their
language regarding nominal damages. At the defendants’ suggestion, the
district court employed phrasing from the Eighth Circuit pattern instruc‐
tions.  Our  circuit’s  pattern  instructions  do  not  use  this  language,  which
might be misunderstood as steering a jury toward an award of nominal
damages when damages are difficult to calculate. The Seventh Circuit’s civil
pattern instruction 3.10 instead makes clear that difficulty in assigning a
dollar value to physical, mental and emotional pain and suffering does not
preclude substantial monetary awards for such losses, when appropriate.
Nos. 16‐2291 & 16‐3390                                             13

altered the conditions of employment and created a hostile or
abusive  work  environment;  and  (4)  there  is  a  basis  for  em‐
ployer liability. Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57,
66–72 (1986); Johnson v. Advocate Health & Hosps. Corp., — F.3d
—,  —, 2018 WL 2753066,  *8 (7th Cir. June  8, 2018); Alamo  v.
Bliss, 864 F.3d 541, 549 (7th Cir. 2017). In determining whether
conduct is severe or pervasive enough to alter the conditions
of  employment,  courts  must  consider  the  severity  of  the
alleged conduct, its frequency, whether it is physically threat‐
ening  or  humiliating  (or  merely  offensive),  and  whether  it
unreasonably  interferes  with  the  employee’s  work  perfor‐
mance. Johnson, — F.3d at —, 2018 WL 2753066 at *8; Scruggs v.
Garst  Seed  Co.,  587  F.3d  832,  840  (7th  Cir.  2009).  Without
considering  the  circumstances  as  a  whole,  the  district  court
concluded  that  a  few  instances  of  the  use  of  this  particular
epithet were not significant enough to meet the standard for
hostile environment. 
    We  disagree.  “Whether  harassment  was  so  severe  or
pervasive  as  to  constitute  a  hostile  work  environment  is
generally a question of fact for the jury.” Johnson, — F.3d at —,
2018 WL 2753066, at *8. If a reasonable jury could find that the
conduct was severe or pervasive, then the claim must go to
trial. Perales’s multiple uses of the word n‐‐‐‐r in combination
with his heightened scrutiny of Robinson and his call to others
to take action against Robinson are sufficient to create a triable
issue  for  a  jury  on  whether  the  harassment  was  severe  or
pervasive enough to constitute a hostile work environment. 
   First,  the  district  court  misstated  the  applicable  legal
standard, declaring that the conduct at issue must be “severe
and pervasive” rather than “severe or pervasive.” The require‐
14                                            Nos. 16‐2291 & 16‐3390

ment is disjunctive, not conjunctive; the standard may be met
by a single extremely serious act of harassment or by a series
of less severe acts. Hall v. City of Chicago, 713 F.3d 325, 330 (7th
Cir. 2013); Haugerud v. Amery Sch. Dist., 259 F.3d 678, 693 (7th
Cir. 2001). 
    Second, we have noted more than once that, in light of its
threatening use throughout American history, this particular
epithet  can  have  a  highly  disturbing  impact  on  the  listener.
Dandy  v.  United  Parcel  Serv.,  Inc.,  388  F.3d  263,  271  (7th  Cir.
2004); Hrobowski v. Worthington Steel Co., 358 F.3d 473, 477 (7th
Cir.  2004).  See  also  Virginia  v.  Black,  538  U.S.  343,  355  (2003)
(noting that the Ku Klux Klan vowed to “keep n‐‐‐‐rs out of
your  town”  as  part  of  its  campaign  of  racial  violence  and
intimidation). Indeed, African‐American Lieutenant Hersey, a
defendant  in  this  case  who  was  present  the  first  time  that
Perales used this slur, testified that this is an “ugly word” that
shocked  him  when  he  heard  Perales  use  it.  Hersey  in  fact
confronted Perales about his use of this slur as soon as Robin‐
son left the area, telling Perales that it was inappropriate for a
supervisor to use this word at the university.
    Third,  Perales  was  not  simply  a  co‐worker;  he  was  a
supervisor with direct authority over Robinson. “Perhaps no
single act can more quickly ‘alter the conditions of employ‐
ment and create an abusive working environment,’ Meritor, 477
U.S. at 67, 106 S.Ct. at 2405, than the use of an unambiguously
racial epithet such as ‘n‐‐‐‐r’ by a supervisor in the presence of
his subordinates.” Rodgers v. Western‐Southern Life Ins. Co., 12
F.3d  668,  675  (7th  Cir.  1993).  See  also  Dandy,  388  F.3d  at  271
(supervisor’s  use  of  the  term  “n‐‐‐‐r”  impacts  the  work
environment far more severely than use by co‐equals). Indeed,
Nos. 16‐2291 & 16‐3390                                             15

Perales used this slur not just in the presence of a subordinate
(as occurred in Rodgers) but directed the epithet at the subordi‐
nate himself.
    The district court agreed that this language was humiliating
but the court noted that  the  first time Perales used this lan‐
guage,  he  was  quoting  the  language  of  other  officers  in
“apparent  disapproval.”  Perales’s  speech  to  Robinson  em‐
ployed  apophasis,  the  rhetorical  device  of  denying  one’s
intention to speak of a subject that is at the same time men‐
tioned or insinuated. See Webster’s Unabridged Dictionary of
the English Language, RHR Press (2001). The use of this device
has  the  effect  of  emphasizing  the  subject  while  maintaining
plausible deniability. See www.merriam‐webster.com/ dictio‐
nary/apophasis  (last  visited  June  26,  2018).  In  other  words,
Perales denied that he was racist or that he used words like
“n‐‐‐‐r” by using the highly objectionable term multiple times
as part of his purported denial.
   Although Perales employed the language of denial when
delivering  the  first  few  instances  of  this  epithet,  the  court
should  not  have  construed  that  fact  in  Perales’s  favor  on
summary  judgment.  A  reasonable  jury  could  find  that,
especially in light of Perales’s later use of the term to directly
disparage  Robinson,  Perales’s  use  of  apophasis  was  really
meant to distance himself from liability while still deriving the
desired effect of disturbing the listener. 
    The court also remarked that the impact of language not
directed at the plaintiff is not as great as the impact of language
that is so directed. In support, the court cited Smith v. North‐
eastern Ill. Univ., 388 F.3d 559, 566 (7th Cir. 2004). In Smith, the
16                                        Nos. 16‐2291 & 16‐3390

plaintiff never personally heard the defendant utter the word
“n‐‐‐‐r” and it was never used in reference to her; its use was
reported  to  her  by  other  workers.  On  a  single  occasion,  she
heard the defendant call her colleagues “black motherf‐‐‐‐rs.”
We  held  that  this  single  instance  spoken  in  the  plaintiff’s
presence and not directed at her was insufficient to meet the
standard. In contrast, Perales used the word “n‐‐‐‐r” multiple
times in Robinson’s presence, first to deny that he was racist or
that his motive in pursuing his grooming policy complaint was
racially  motivated  and  then  to  disparage  Robinson  directly.
Indeed, his second use of the term was directly in reference to
Robinson’s failure to conform to the grooming policy, attribut‐
ing his inability to shave to being a “n‐‐‐‐r.” This makes his
initial denial all the more suspect, and a reasonable jury could
find that the denial was itself meant as a disparagement or as
a cover  for  his true  motive in pursuing the  grooming issue.
Construed  in  Robinson’s  favor,  the  two  instances  were  in‐
tended to disparage and humiliate Robinson. 
    Fourth, the district court failed to consider the totality of
Perales’s  conduct,  separating  some  of  the  conduct  out  into
retaliation instead of including it as part of the harassment. A
jury could consider all of Perales’s conduct towards Robinson,
including his unusually close surveillance of Robinson and his
directives to others to “get shit” on Robinson in order to write
him up, and deny him benefits that he wanted such as time off
or special assignments. When considered along with Perales’s
repeated use of the word “n‐‐‐‐r,” there was a triable issue of
fact  regarding  whether  Perales’s  conduct  was  severe  or
pervasive  enough  to  meet  the  standard  for  hostile  environ‐
ment. That Robinson was able to continue preforming his job
Nos. 16‐2291 & 16‐3390                                                        17

well is not dispositive, as the defendants suggest. Interference
with work preformance is only one factor among many in the
calculus.  Johnson,  —  F.3d  at  —;  2018  WL  2753066,  at  *8.
Resilient  employees  who  manage  to  perform  well  in  trying
circumstances  may  still  prove  a  hostile  environment  claim. 
The parties do not dispute that there were genuine issues of
material fact on the other factors for a hostile work environ‐
ment claim, and so this claim should have gone to the jury.
                                         C.
    Spangler challenges the district court’s grant of summary
judgment in favor of Perales and the Board on his claim for
retaliation.  In  order  to  make  out  a  claim  for  retaliation,  a
plaintiff must demonstrate (1) that he engaged in statutorily
protected  activity;  (2)  that  his  employer  took  a  materially
adverse action5 against him; and (3) that the protected activity
and  the  adverse  action  are  causally  connected.  Gracia  v.
SigmaTron  Int’l,  Inc.,  842  F.3d  1010,  1019  (7th  Cir.  2016);
Ripberger v. Corizon, Inc., 773 F.3d 871, 881 (7th Cir. 2014); 42
U.S.C.  §  2000e–3(a).  To  prove  causation,  the  plaintiff  must
show that “the desire to retaliate was the but‐for cause of the
challenged  employment  action.”  Gracia,  842  F.3d  at  1019
(quoting  University  of  Texas  Sw.  Med.  Ctr.  v.  Nassar,  570  U.S.
338,  352  (2013)).  “This  requires  proof  that  the  unlawful
retaliation  would  not  have  occurred  in  the  absence  of  the


5
     Some  of  our  cases  describe  this  requirement  as  a  materially  adverse
employment  action.  The  Supreme  Court  has  made  clear,  however,  that
materially adverse actions and harms are not limited to those related to
employment or to the workplace in the retaliation context. Burlington N. &
Santa Fe Ry. Co. v. White, 548 U.S. 53, 67 (2006). 
18                                           Nos. 16‐2291 & 16‐3390

alleged wrongful action or actions of the employer.” Nassar,
570 U.S. at 360. A materially adverse action is one which might
well  have  dissuaded  a  reasonable  worker  from  engaging  in
protected activity such as making or supporting a charge of
discrimination. Burlington N. & Santa Fe Ry., 548 U.S. at 68. The
harm is judged by an objective standard but context matters:
as the Court noted, a retaliatory schedule change, for example,
may  not  be  significant  for  some  employees  but  may  matter
enormously to a parent with young children. Burlington N. &
Santa  Fe  Ry.,  548  U.S.  at  68–69.  An  act  that  is  immaterial  in
some situations might be material in others. Id. See also Wash‐
ington  v.  Ill.  Dep’t  of  Revenue,  420  F.3d  658,  661–62  (7th  Cir.
2005) (although “petty bureaucratic nastiness” might not be
enough to meet the materiality requirement for an employee
bringing  a  retaliation  claim  on  her  own  behalf,  when  an
employee is supporting a colleague’s charge of discrimination,
this lesser retaliation might induce the employee to withhold
support because “it takes less to deter an altruistic act than to
deter a self‐interested one,” possibly meeting the standard in
that circumstance). 
    Spangler  presented  evidence  that,  on  March  22,  2012,
shortly  after  Robinson  filed  a  grievance  complaining  about
Perales’s use of the word “n‐‐‐‐r,” Perales and Hersey called
Spangler  into  a  meeting.  Spangler  was  Robinson’s  watch
commander at that time. In the meeting, Perales told Spangler
to follow Robinson and Pawlik around and “get some shit on
them, and write them up.” Perales specifically said to keep an
eye on Robinson and “write him up for anything [he] could
find.”  R.  57‐3,  at  232–33.  Perales  also  told  Spangler  to  deny
Robinson and Pawlik any special assignments and time off that
Nos. 16‐2291 & 16‐3390                                           19

they  requested.  According  to  Spangler,  Perales  gave  these
directives  as  he  was  complaining  about  the  allegations  that
Robinson raised against Perales. Perales included Pawlik as a
target for retaliation because he was a witness to Perales’s use
of the word “n‐‐‐‐r” against Robinson. Perales told Spangler
that Robinson and Pawlik were a threat to all supervisors and
that Spangler could not allow officers to “take down” supervi‐
sors. Spangler understood the directive to include writing up
the  pair  on  false  charges,  not  simply  on  valid  infractions.
Hersey  then  told  Spangler  that  Perales  was  right  and  that
everything had to be accomplished through Spangler so that
Perales  would  seem  uninvolved.  Spangler  refused,  telling
Perales and Hersey that he “was going to treat the officers all
the same.” He then left the meeting. R. 57‐3, at 242.
    The very next day, Hersey served an unfounded Notice of
Infraction  on  Spangler.  Two  months  later,  Perales  issued
Spangler another unfounded Notice of Infraction. Although
both charges were ultimately dropped (after Chief Richardson
deemed them unfounded), Spangler was soon demoted from
his position as watch commander, “not down to the alternate
watch commander but all the way down to street sergeant.”
Spangler had been a watch commander for four years at that
point. The demotion reduced Spangler’s pay rate. According
to Spangler, Perales told him directly that he (Perales) made
the decision to demote Spangler. Cappitelli, however, said that,
although  he  consulted  Perales  about  the  decision  to  replace
Spangler  with  another  sergeant,  the  decision  was  his
(Cappitelli’s)  alone  to  make.  Cappitelli  then  named  Todd
Edwards,  who  is  African‐American,  to  replace  Spangler  as
watch commander. Edwards wanted to select Spangler as the
20                                        Nos. 16‐2291 & 16‐3390

alternate watch commander but was directed by Cappitelli to
instead  select  Stan  Grice,  who  is  also  African‐American.
Spangler  inferred  that  the  selection  of  African‐American
replacements was intended to protect Perales from Robinson’s
charge of discrimination.
    The  district  court  found  that  Spangler  had  produced
enough evidence to create genuine issues of material fact on
the issues of protected activity and materially adverse action.
Spangler’s refusal to retaliate against Robinson for complain‐
ing about Perales’s racist words and actions certainly consti‐
tutes protected activity. Spangler was opposing an unlawful
employment  practice  under  Title  VII  when  he  refused  to
engage in retaliation against a subordinate who filed a good‐
faith complaint of discrimination. 42 U.S.C. § 2000e‐3(a) (“It
shall be an unlawful employment practice for an employer to
discriminate  against  any  …  employee[]  …  because  he  has
opposed any practice made an unlawful employment practice
by  this  subchapter.”).  Supporting  a  colleague’s  charge  of
discrimination by refusing to retaliate against that colleague is
protected activity. Washington, 420 F.3d at 661–62. The court
also  correctly  concluded  that  the  defendants  arguably  took
materially adverse actions against Spangler. A jury could find
that  the  false  notices  of  infraction  are  the  kind  of  “petty
bureaucratic nastiness” that might dissuade a co‐worker from
supporting  an  employee’s  charge  of  discrimination.  Most
importantly, the demotion  from  watch  commander to street
sergeant, with its attendant reduction in pay, clearly qualifies
as a materially adverse action.
   But  the  district  court  granted  summary  judgment  to  the
defendants  after  concluding  that  Spangler  could  not  show
Nos. 16‐2291 & 16‐3390                                                          21

causation.  The  court  found  that  Cappitelli  alone  made  the
decision to demote Spangler, and that Cappitelli was not aware
that  Spangler  had  engaged  in  protected  activity.  The  court
characterized  as  hearsay  Spangler’s  testimony  that  Perales
admitted that he had made the decision. Because the decision‐
maker did not know that Spangler had engaged in protected
activity, the court concluded that Spangler failed to create a
genuine issue of material fact on causation. 
    But  Perales’s  admission  that  he  made  the  decision  to
demote Spangler was not hearsay. Federal Rule of Evidence
801(d)(2)(A)  provides  that  a  statement  is  not  hearsay  if  the
“statement is offered against an opposing party and … was
made by the party in an individual or representative capacity.”
See also Jordan v. Binns, 712 F.3d 1123, 1128–29 (7th Cir. 2013)
(“[t]here  are  only  two  requirements  for  admissibility  under
FRE 801(d)(2)(A): a statement was made by a party, and the
statement was offered against that party”). Both elements are
easily met here. Perales is a party and he purportedly made the
statement to Spangler. Spangler now offers Perales’s statement
against Perales.6 That is sufficient to create a genuine issue of
material fact regarding who made the decision. Peele v. Burch,
722 F.3d 956, 961 (7th Cir. 2013) (statements by a party to the
case  that  are  used  against  that  party  are  not  hearsay  under

6
   To the extent that Spangler wishes to offer this statement not only against
Perales but also against  the  Board, it is arguably admissible under Rule
801(d)(2)(D),  as  an  admission  of  a  party’s  agent  within  the  scope  of  the
agency. See Baines v. Walgreen Co., 863 F.3d 656, 662 (7th Cir. 2017); Simple
v. Walgreen Co., 511 F.3d 668, 672 (7th Cir. 2007). In either case, the court
erred in characterizing the statement as inadmissible hearsay on summary
judgment.
22                                          Nos. 16‐2291 & 16‐3390

Rule 801(d)(2)(A), and may be used as evidence of improper
retaliatory motive). 
    Moreover,  Cappitelli  conceded  that  he  consulted  Perales
before  deciding  to  demote  Spangler.  A  jury  could  conclude
that, even if Cappitelli was the ultimate decision‐maker and
even if Cappitelli himself lacked a retaliatory motive, Perales
caused him to demote Spangler with a retaliatory motive by
way of the “cat’s paw” theory. Milligan‐Grimstad v. Stanley, 877
F.3d  705,  711  (7th  Cir.  2017).  That  theory  applies  “when  a
biased subordinate who lacks decision‐making power uses the
formal  decision‐maker  as  a  dupe  in  a  deliberate  scheme  to
trigger a discriminatory employment action.” Woods v. City of
Berwyn,  803  F.3d  865,  867  (7th  Cir.  2015).  The  plaintiff  must
provide  “evidence  that  the  biased  subordinate  actually
harbored  discriminatory  animus  against  the  victim  of  the
subject  employment  action,  and  evidence  that  the  biased
subordinate’s scheme was the proximate cause of the adverse
employment action.” Johnson v. Koppers, Inc., 726 F.3d 910, 914
(7th Cir. 2013). 
    Whether  Perales  made  the  decision  to  demote  Spangler
directly as he admitted to Spangler, or by duping Cappitelli
into  doing  the  deed  for  him,  Perales  clearly  was  aware  that
Spangler  had  engaged  in  protected  activity,  and  Perales
arguably had a retaliatory motive. Spangler has also presented
additional evidence of causation, including the timing of the
retaliatory  acts  and  evidence  that  the  reasons  stated  for
demoting him and replacing him with Edwards are pretexts
for the true cause. On the timing issue, Spangler has evidence
that  he  faced  a  false  Notice  of  Infraction  the  day  after  he
refused  to  retaliate  against  Robinson.  This  is  an  especially
Nos. 16‐2291 & 16‐3390                                         23

telling piece of evidence because Spangler had just refused to
make false charges against Robinson and Pawlik. A jury could
find that Perales and Hersey were sending him a message that
they would subject him to that same treatment (false charges)
if he did not comply. After a second false Notice of Infraction,
Perales  demoted  (or  arranged  the  demotion  of)  Spangler.
Watch  commanders  were  reassigned  every  six  months  and
Spangler was demoted at the defendants’ first opportunity to
take action against him. 
    In sum, Spangler presented adequate evidence that Perales,
who  had  an  obvious  motive  to  retaliate,  either  made  the
decision to demote Spangler or influenced the person who did
so. Hersey’s first false Notice of Infraction came within a day
of Spangler refusing to make false charges against Robinson;
Perales’s false Notice followed soon after, and then Spangler,
who had been a watch commander for four years, was uncere‐
moniously demoted. There is enough to send Spangler’s claim
of retaliation to a jury.
                                 D.
    After Robinson prevailed at trial on his retaliation claim,
Perales moved for judgment as a matter of law. See Fed. R. Civ.
Proc. 50. The district court denied the motion, and Perales filed
a cross‐appeal. Perales contends that Robinson failed to prove
that Perales took materially adverse actions against him or that
Robinson’s complaint was the cause of any actions taken by
Perales. According to Perales, two recent cases hold that mere
heightened scrutiny does not meet the standard for a materi‐
ally adverse action: Boss v. Castro, 816 F.3d 910 (7th Cir. 2016),
and Bagwe v. Sedgwick Claims Mgmt. Servs., Inc., 811 F.3d 866
24                                        Nos. 16‐2291 & 16‐3390

(7th Cir. 2016). Perales also took exception to the district court’s
failure to consider certain evidence he presented at trial.
   Our review of the district court’s denial of the motion for
judgment as a matter of law is de novo. Harvey v. Office of Banks
& Real Estate, 377 F.3d 698, 707 (7th Cir. 2004). The standard for
judgment as a matter of law mirrors the standard for summary
judgment:
     [I]n entertaining a motion for judgment as a matter
     of law, the court should review all of the evidence in
     the  record.  In  doing  so,  however,  the  court  must
     draw  all  reasonable  inferences  in  favor  of  the
     nonmoving party, and it may not make credibility
     determinations  or  weigh  the  evidence.  …  Thus,
     although  the  court  should  review  the  record  as  a
     whole, it must disregard all evidence favorable to
     the  moving  party  that  the  jury  is  not  required  to
     believe. That is, the court should give credence to
     the evidence favoring the nonmovant as well as that
     evidence supporting the moving party that is uncon‐
     tradicted  and  unimpeached,  at  least  to  the  extent
     that  that  evidence  comes  from  disinterested  wit‐
     nesses.
Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150–51
(2000) (internal citations and quotation marks omitted). The
district court ably applied this standard and we find no error
in the court’s conclusions. There is nothing to Perales’s claim
that  the  district  court  failed  to  consider  certain  evidence
presented at trial; the court considered the evidence that Reeves
Nos. 16‐2291 & 16‐3390                                              25

required the court to consider and disregarded evidence that
the court must disregard under Reeves.
    We noted above that a materially adverse action is one that
might  well  dissuade  a  reasonable  worker  from  engaging  in
protected activity. Although it is an objective standard, context
matters.  Part  of  the  context  here  is  the  paramilitary  police
environment that involves officers relying on each other for
backup  in dangerous  situations. As  the district court  noted,
this was not simply a case of heightened scrutiny applied to
the employee’s performance. The jury was entitled to believe
evidence that “Perales actively planned to damage or perhaps
even end Robinson’s career as a UIC police officer and that he
attempted to enlist others in that effort.” We agree with the
district court that it “defies common sense to argue that such
behavior would not deter a reasonable employee from lodging
future complaints.” A reasonable jury could find that Perales’s
conduct was designed to suppress dissent. We also agree with
the  district  court’s  conclusion  that  the  jury  was  entitled  to
accept Spangler’s testimony as proof that Robinson’s filing of
the grievance was the but‐for cause of Perales’s retaliation. 
    Boss and Bagwe are distinguishable on their facts. Boss was
subjected to a performance improvement plan, was required to
substantiate  his  time  off,  and  had  to  reschedule  one  day  of
“telework.” He received an unfavorable performance review
that  downgraded  him  from  “highly  successful”  to  “fully
successful,” a  change that had no tangible job consequence.
Not only did he suffer no tangible job consequences from these
petty slights, he had no evidence that some of these actions
were  tied  to  his  filing  of  an  EEOC  complaint,  failing  on
causation  as  well.  Boss,  816  F.3d  at  919.  Bagwe  also  faced  a
26                                           Nos. 16‐2291 & 16‐3390

performance improvement plan but had no evidence that the
motive was retaliatory. Nor could she show that an investiga‐
tion launched after she complained of pay discrimination was
founded on an improper motive. Although she was ultimately
terminated, she failed to meet her burden of proof on causation
by not tying her termination to any protected activity. Bagwe,
811 F.3d at 889–90. 
    In contrast, Robinson was subjected not simply to increased
surveillance but to a campaign designed to damage or end his
career  as  a  UIC  officer,  and  his  superiors  enlisted  others,
including his watch commander, to aid them in this goal. This
is the kind of conduct that would dissuade a reasonable officer
from  making  a  complaint  in  the  first  place.  That  Robinson
made additional complaints is not relevant to the objective test
regarding the effect the defendants’ actions would have on a
reasonable person. “Our job at this stage is not to determine
whether the jury believed the right people, but only to assure
that it was presented with a legally sufficient basis to support
the verdict.” Harvey, 377 F.3d at 707. The jury was presented
with an adequate basis here for finding in favor of Robinson on
his claim for retaliation.
                                     E.
     Finally, we turn to Robinson’s appeal of the district court’s
order denying his request for attorneys’ fees. A court may, in
its  discretion,  award  attorneys’  fees  to  prevailing  parties  in
certain  civil  rights  actions.  See  42  U.S.C.  §  1988(b);  Farrar  v.
Hobby, 506 U.S. 103, 108 (1992). Perales does not dispute that
Robinson qualifies as a prevailing party. Robinson obtained an
enforceable judgment against the defendant from whom fees
Nos. 16‐2291 & 16‐3390                                             27

are sought, and that judgment directly benefitted him, thereby
altering the legal relationship of the parties. Farrar, 506 U.S. at
111. A plaintiff who wins even nominal damages is a prevail‐
ing party under section 1988. Farrar, 506 U.S. at 112. 
    The district court exercised its discretion to deny fees in this
instance  because  of  the  extremely  limited  success  Robinson
achieved in relation to the relief he sought. The district court
noted  that  it  dismissed  all  but  one  of  Robinson’s  claims  on
summary judgment, and at trial, one defendant was vindicated
and the other defendant was ordered to pay only one dollar in
damages. Compared to the amounts Robinson sought at trial,
this was a negligible recovery, the court concluded, and not
worthy of an award of fees. That the jury absolved the Board
suggested to the district court that this was a mere personal
victory without any accompanying public benefit. We review
that decision for abuse of discretion. Hensley v. Eckerhart, 461
U.S. 424, 437 (1983) (a district court has discretion in determin‐
ing  the  amount  of  a  fee  award  under  section  1988);  Baker  v.
Lindgren, 856 F.3d 498, 503 (7th Cir. 2017) (court’s review of a
section 1988 fee award is limited to whether the district court
abused its discretion).
    Under  Farrar,  the  most  critical  factor  in  determining  the
reasonableness of a fee award is the degree of success obtained.
506  U.S.  at  114.  “When  a  plaintiff  recovers  only  nominal
damages because of his failure to prove an essential element of
his  claim  for  monetary  relief,  …  the  only  reasonable  fee  is
usually no fee at all.” Farrar, 506 U.S. at 115. Robinson asserts
that he did not request any particular amount from the jury
and  so  he  was  fully  vindicated  by  the  award  of  nominal
damages.  And  that  brings  us  to  the  second  example  of
28                                        Nos. 16‐2291 & 16‐3390

apophasis  in  this  case,  which  occurred  during  Robinson’s
closing argument:
     It  takes  us  to  the  damages  section  of  the  verdict
     form. And I’m not going to stand here and tell you
     what we think this is worth, what we think or what
     Officer  Robinson  thinks  that  this  is  worth  to  him.
     That’s going to be your job. But I’m going to ask you
     what value you put on your ability to go to work in
     an environment where you aren’t constantly wor‐
     ried about retaliation that might come at you from
     all sides. Going to the workplace, you don’t know
     who to trust.
     What is that worth to you? Is it worth $50,000? Is it
     worth $200,000? Is it worth $300,000? That’s some‐
     thing that we, the plaintiff, are going to leave up to
     the jury to decide. That’s going to be listed on the
     verdict  form  as  the  actual  damages.  …  The  last
     question … deals with punitive damages. That’s the
     way that the jury can send a message to Lieutenant
     Perales that this kind of action, this kind of conduct
     is unacceptable. … And I’ll ask what kind of mes‐
     sage  you  want  to  send.  Is  that  $500,000?  Is  that
     more? Again, it’s up to you to decide[.]
Tr. at 590–91.
    In  supposedly  declining  to  name  a  number  or  ask  for  a
particular  amount,  Robinson’s  counsel  suggested  figures
ranging from $50,000 to $300,000 in compensatory damages
and $500,000 or more in punitive damages. Framing a request
for $800,000 or more by denying that you are asking for any
Nos. 16‐2291 & 16‐3390                                            29

particular amount is a clever rhetorical device but it is still a
request  for  a  particular  amount.  The  district  court  did  not
abuse its discretion in treating this language as a request for a
particular amount and gauging the one dollar award against it.
We see no abuse of discretion in the decision to deny Robinson
any attorneys’ fees. 
    On  remand,  however,  the  court  will  be  faced  with  a
different  situation  that  may  result  in  a  better  outcome  for
Robinson and Spangler. We are vacating summary judgment
on  two  counts—one  for  each  plaintiff.  If  the  trial  of  those
counts (or a settlement of those counts) results in more than
nominal damages, the court will have to engage in this analysis
anew, using the new figures as part of the equation.
                                  III.
    We vacate the summary judgment in favor of the defen‐
dants on Robinson’s claim for racial harassment and Spangler’s
claim  for  retaliation,  and  remand  those  claims  for  trial.  We
affirm the district court’s judgment denying Perales’s motion
for  judgment  as  a  matter  of  law  and  denying  Robinson’s
motion for attorneys’ fees. We affirm the judgment in all other
respects. 
                                           AFFIRMED IN PART; 
                      VACATED AND REMANDED IN PART.